UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6192


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEREMY MOUZON, a/k/a Ferris Earl Scott Green,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:03-cr-00896-PMD-1)


Submitted:   June 26, 2014                    Decided:   July 1, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeremy Mouzon, Appellant Pro Se. Nathan S. Williams, Assistant
United   States  Attorney,  Charleston, South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jeremy    Mouzon    seeks    to   appeal   the   district    court’s

margin order denying his motion to recall the mandate, referring

to the criminal judgment issued over ten years ago.                     We have

reviewed the record and find no reversible error.                Accordingly,

we affirm.      United States v. Mouzon, No. 2:03-cr-00896-PMD-1

(D.S.C. Jan. 6, 2014).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this     court    and   argument   would   not    aid   the

decisional process.

                                                                        AFFIRMED




                                        2